department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita b02 tl-n-1465-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel small_business self-employed from associate chief_counsel income_tax and accounting cc ita subject tip rate review this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether the service can reconstruct tip_income of casino floor personnel from information either a developed by the service currently to determined the tip_income of casino food and beverage employees or b determined during previous casino rate reviews for such personnel whether the burden_of_proof will shift under sec_7491 if the service reconstructs a casino floor personnel’s tip_income solely from information either a developed by the service currently to determined the tip_income of casino food and beverage employees or b determined during previous casino rate reviews for such personnel conclusion sec_1 the service may reconstruct tip_income for various types of casino employees as long as its method is reasonable in light of all the surrounding facts and circumstances the use of statistical data from the casinos tip rate review to redetermine tip_income for various types of casino employees will not shift the burden_of_proof under sec_7491 because the service's analysis is not based solely on the use of statistical information from unrelated taxpayers facts an examination compliance group is participating in the national tip strategy as it relates to casinos in a certain geographic area aside from its primary goal of increasing compliance levels in tip reporting an additional goal in working this strategy is to enter into voluntary tip rate determination agreements with both the employer and the employees of all of the casinos the examination group is currently beginning the compliance phase of the strategy by reviewing the most recently filed forms employer's annual information_return of tip_income and allocated_tips for the casinos' food and beverage operations in order to develop general tipping rates at the corporate casino level eventually these rates will be applied to the hours that tipped food and beverage employees worked in order to determine an employee's correct tip_income the income_tax_liability on any underreported tip_income will eventually be assessed to the employees and the related sec_3121 fica_taxes will be assessed to the casinos once the individual income_tax assessments are made initially the food and beverage operations of some of the casinos are being reviewed it is anticipated that after all food and beverage operations have been reviewed at those casinos the service will move on to casino floor personnel ie slot attendants casino floor waitresses and service bartenders the program will finish by reviewing the remaining tipped employees such as valet parking attendants and hotel bell persons eventually all tipped employees working in all of the casinos in that geographic area will be reviewed by the tip rate program usually the method used to recompute food and beverage employees' tip_income is based on what is called the mcquatters formula a charged tip ratio determined using charged tips as a percentage of total charged food and beverage sales a cash tip ratio determined by reducing the charged tip ratio by a two percent cash differential for cash sales which are determined by taking total food and beverage sales less a percentage of total sales for stiffs no tip less charged food and beverage sales and then applying these ratios to determine total tips the total tips for a restaurant are then divided by the food and beverage employees’ annual hours to get an hourly tip rate to put it another way the mcquatters formula is applied by obtaining from the restaurant the total sales each individual employee had made and reducing those sales for stiffs to arrive at sales subject_to tips the tip rate is then determined by the average tips as shown on charge sales reduced by approximately to percent on the assumption that cash tips are generally lower than charged tips with the resulting percent applied to the food and beverage sales subject_to tips see mcquatters v commissioner tcmemo_1973_240 historically the method used to determine the tip_income of other casino employees non-restaurant employees working on a casino's floor was based on surveillance done by irs special agents this method consisted of observations of various types of employees by teams of special agents for 30-minute periods the agents would go to casino locations randomly selected by a service statistician and observe the tips given to an employee in that area the special agents were instructed to make certain conservative assumptions for example if they could not clearly see a bill to assume it was a dollar and if they could not see a coin to assume it was a quarter on the basis of these observations service statisticians developed a series of figures representing the average tip_income of employees in the slot machine and gaming areas at present it appears that special agents will not be made available as they were in the past to conduct the surveillance required to determine the tip rates of casino floor employees no determination has been made by the tip rate program manager for this geographic area on how the tip rates of casino floor personnel will be computed law and analysis issue the main issue is the range of application -- horizontally across job classifications and vertically across tax years -- of service-developed data on tip_income in the reconstruction of tip_income for casino floor personnel there is no issue that tips are includible in gross_income tips are compensation_for services rendered and as such are includible in gross_income under sec_61 40_tc_30 43_tc_824 81_tc_8 aff’d sub nom without published opinion knoll v commissioner 735_f2d_1370 9th cir bruno v commissioner tcmemo_1985_168 cohen v commissioner tcmemo_1990_650 every employee who receives tips must report them to her employer on a monthly basis sec_6053 certain employers have to report those tips and allocated_tips to the service sec_6053 form_8027 employer’s annual information_return of tip_income and allocated_tips allocated_tips generally equal eight percent of gross_receipts less actual tips reported by the employee sec_6053 furthermore all taxpayers are required to maintain records sufficient to determine their correct_tax liability sec_6601 meneguzzo t c pincite way v commissioner tcmemo_1990_590 if a taxpayer fails to keep the required records or the records do not clearly reflect income the commissioner can under sec_446 compute income using any method that in his opinion does clearly reflect income 32_tc_862 schroeder t c pincite way tcmemo_1990_650 where a reconstruction of a taxpayer’s income is necessary the commissioner has great latitude in the method used to make the reconstruction id the method adopted however must produce a result that is reasonable and substantially correct 305_f2d_519 7th cir bruno tcmemo_1990_650 although the reconstruction_of_income need not be exact it must be reasonable in light of all the attendant facts and circumstances schroeder t c pincite the commissioner’s method of calculating income is presumptively correct and will be affirmed so long as it is rationally based 689_f2d_771 8th cir per curiam citing 643_f2d_1383 9th cir generally the courts have held that for a restaurant's employees the reconstructed amount of tip_income can be a flat percentage of food and beverage sales see mendelson f 2d pincite mcquatters tcmemo_1973_240 way tcmemo_1990_590 involving las vegas casino personnel with respect to using tip rates developed from a review of a casino's restaurants to determine the tip rates of floor waitresses who generally serve beverages exclusively we recognize the different nature of the services provided by casino food and beverage employees and casino floor personnel while the information developed by the service to determine the tip_income of food and beverage employees may not necessarily produce a result that will reflect the income of floor waitresses with accuracy we believe that imputing information from waitresses in one area of a casino to waitresses in another may produce a result that is reasonable and substantially correct in the absence of proper records maintained by a taxpayer courts have been tolerant of the service using blended information to reconstruct tip_income suggesting that imputed information from one area to another casino area may be acceptable a formula based upon personal observations conversations with casino employees and a general knowledge of the industry has been approved by the tax_court williams v commissioner t c memo the principal issue in the case was whether the formula developed by the service and used to determine understatements of tip_income was reasonable while the court held that the service's formula itself was reasonable it found that the formula did not take into consideration the special situations that existed for each waitress because of these variations the court adjusted the formula by taking these special situations into consideration reconstruction_of_income through the use of toke records from other dealers in the same game and casino was an acceptable method of computing income for a dealer where it is clear that the dealer did not maintain adequate_records kammeyer v commissioner tcmemo_1991_261 61_tcm_2851 reconstruction_of_income through the use of toke records of other dealers in the same game and casino is an allowed method to compute income where it is clear that petitioner did not maintain accurate records in hannifin v commissioner tcmemo_1980_482 we held that respondent’s use of diaries maintained by employees was reasonable the ninth circuit to which this case would be appealable has affirmed our decision approving the use of a twenty-one dealer’s diary to establish the rate for fellow twenty-one dealers 713_f2d_496 9th cir affg a memorandum opinion of this court t c m cch pincite as for statistical surveys being used to determine tip_income for casino personnel such surveys are appropriate methods of reconstructing income 81_tc_8 las vegas dealers ross v commissioner tcmemo_1989_682 atlantic city cocktail server bruno tcmemo_1985_168 atlantic city cocktail waitresses reconstruction_of_income through statistical sampling is an allowed method to compute income where it is clear that petitioner did not maintain accurate records thus in ross v commissioner supra we upheld deficiencies based upon a sampling program almost identical to that utilized in this case ross also concerned reconstruction of tips of cocktail waitresses in atlantic city casinos but the year we held in ross as we held in bruno v commissioner supra that respondent’s method of reconstructing tip_income was reasonable under the circumstances respondent’s method of computing income in the atlantic city tip project was reasonable cohen tcmemo_1990_650 60_tcm_1509 atlantic city beverage server even if the statistical data is from other years it may still produce a result that is reasonable and substantially correct the tax_court has previously allowed the service to use data from other tax years to recompute tip_income farkas v commissioner tcmemo_1986_420 the tax_court held that in the absence of more current figures the use of the figures from previous years is justified and obviously produces the most correct result possible under the circumstances especially where the record contains no evidence tending to indicate a change in the tip rate over time similarly the tax_court allowed the use of a tip per drink ratio based on atlantic city surveillance conducted in and to calculate and reconstruct tip_income for a taxpayer's tax_year bruno tcmemo_1985_168 surveillance conducted between date and date was accepted by the tax_court in order to determine tip rates which were applied to hours worked by a taxpayer during and cohen tcmemo_1990_650 accordingly our position is that if a casino employee fails to keep the required records or the records maintained do not clearly reflect income the service has great latitude in adopting a method for reconstructing income the reconstruction need only be reasonable in light of all the surrounding facts and circumstances we believe that if the service is unable to conduct surveillance as it has done in prior years an argument may be made that it is reasonable for the service to use the current tip rates developed for casino food and beverage employees and apply that information to waitresses bartenders and other tipped employees that serve customers on the casino floor or use statistical tip rate information from surveillance to compute the tip rates for casino floor personnel based on anecdotal evidence and premised on the service's ability to secure an outside expert in this area of casino operations we believe that it may be possible to determine an increased tip rate for casino floor waitresses over the rate which is determined for casino restaurant waitresses however we believe that the service's preference for reconstructing the tip_income for casino floor employees would be to use surveillance data to compute tip rates for all the tipped employees working on a casino's floor the program manager is currently working with a service statistician to review the old casino data to determine if it is in a form which can still be used and what if any additional work needs to be done with the data issue generally the notice_of_determination issued by the service is entitled to a presumption of correctness and the taxpayer bears the burden of proving those determinations are in error tax_court rule a 290_us_111 there are however exceptions to this rule for example sec_7491 shifts the burden to the service where in a court_proceeding the taxpayer presents credible_evidence and satisfies several conditions sec_7491 more relevant here under sec_7491 the burden_of_proof shifts to the service where the service has used only statistical information from unrelated taxpayers to reconstruct an item of the individual taxpayer’s income for this provision to apply the taxpayer must be an individual and the statistical information must have been the sole information used in the reconstruction ie the statistical information was not merely a component of a greater reconstruction effort the phrase statistical information on unrelated taxpayers used in sec_7491 is not defined by the statute or regulations however it is the service’s position that sec_7491 applies only where the statistical information is from sources such as the bureau of labor statistics bls consumer_price_index cpi or similar compilations and not from the data collected from surveying other employees with similar duties from the same business support for this position is found in the legislative_history of sec_7491 which states that in any instance in which the secretary uses statistical information from unrelated taxpayers solely to reconstruct an individual taxpayer’s income such as average income for taxpayers in the area in which the taxpayer lives the burden_of_proof is on the secretary with respect to the item_of_income that was reconstructed by the secretary s rep no at the phrase average income for taxpayers in the area in which the taxpayer lives appears to be a reference to the bureau of labor statistical listing titled average annual expenditures and characteristics consumer expenditure survey that listing contains data with regard to expenditures income and consumer unit for several metropolitan areas within four regions see http stats bls gov and attached websites the bls listing and other similar collections are designed to provide information with respect to the personal living_expenses of an individual in a particular geographic area without consideration of specific occupation employer or other similar characteristics which may influence the calculation of items of income id such data does not necessarily come from persons in the geographic area who share specific characteristics or relationships with the party for whom the information is being applied information from bls and other similar items is intentionally very general for application to a wide variety of scenarios within the service bls is used as a source of yearly cost of living information bls values are modified using specific expense items eg actual 2in the case of unreported income the service’s presumption of correctness arises only after the service links the taxpayer to an income producing activity see 596_f2d_358 9th cir alimony paid medical and dental expenses before limits and home mortgage interest see generally i r m sec_4 and the consumer_price_index also a bls statistic is applied by taking the limited information the service has been able to obtain and adjusting those values to current amounts in order to reflect the change in prices over time this method takes little specific information with regard to the taxpayer into consideration comments made during and following hearings on what was to become the i r s restructuring and reform act of publaw_105_206 112_stat_685 imply that sec_7491 was created to assuage congressional concerns that taxpayers were having to prove their innocence against deficiencies supported only by overly general statistical information the tax_court has held in numerous cases that reliance by the service on bls statistics to reconstruct taxpayer income is reasonable and is not arbitrary where there is an absence of leads as to the source and amount of the taxpayer’s income see 65_tc_68 aff’d without published opinion 559_f2d_1207 3d cir 54_tc_1530 bennett v commissioner tcmemo_1998_96 certainly the more directly applicable the statistics being used are to the taxpayer’s actual characteristics the less troublesome the use of the information will appear case development hazards and other considerations issue in the absence of books_and_records the service is given great latitude with respect to reconstruction of tip_income 3if the taxpayer were able to demonstrate that the service’s determination was arbitrary and excessive or without rational foundation then the presumption of correctness would no longer apply and the burden of production would shift to the service 100_f3d_1308 7th cir affg tcmemo_1995_243 issue with regard to the scenario addressed in this assistance request where agents are used to watch certain employees to gather information or at the very least several employees with specific job duties are interviewed in each of the relevant areas the tip reporting program information being gathered is much more specific to the individual reviews are done on the casino’s grounds with respect to various employees performing specific operations eg food and beverage employees casino floor employees and remaining tipped employees eventually the program will review all tipped employees in all of the casinos in a certain geographic area such information can be applied in a significantly more specific fashion than the information from bls or cpi taking into consideration all the individual characteristics accounted for by the survey additionally under sec_7491 the burden shifts where the statistics are from unrelated taxpayers with bls and cpi statistics as stated above the statistics may have been generated from other persons in the geographic area who share very few characteristics with the taxpayer let alone anything which could be termed a relationship for purposes of sec_7491 here however the statistics are collected on the grounds of the casino at which the taxpayer is employed from other employees of that casino who have similar job duties as the taxpayer while no official definition of related for this context was in the statute nor has been addressed in the regulations certainly a strong argument can be made that the statistics used in this scenario are from related_taxpayers 4there appears to be some concern that the information will not be gathered in a manner similar to previous attempts once the specific manner of acquiring information is determined further review may be required this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely heather c maloy associate chief_counsel income_tax and accounting thomas d moffitt chief income_tax and accounting branch by
